299 F.2d 576
MACAN ESTATES, INC., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 227.
Docket 27122.
United States Court of Appeals Second Circuit.
Argued February 15, 1962.
Decided February 22, 1962.

Appellant seeks reversal of a judgment entered in the United States District Court for the Southern District of New York, Murphy, J., denying appellant's motion for judgment on the pleadings and granting appellee's cross-motion therefor.
Joseph Greenberg, New York City (Murray L. Gilman, Isidore A. Seltzer, New York City, of counsel), for plaintiff-appellant.
Robert M. Morgenthau, U. S. Atty., S.D.N.Y., New York City (Morton L. Ginsberg, Robert Arum, Asst. U. S. Attys., New York City, of counsel), for defendant-appellee.
Before WATERMAN, SMITH and HAYS, Circuit Judges.
PER CURIAM.


1
We affirm the judgment below on the opinion of the district judge, reported at 195 F.Supp. 887.